Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Consent of Independent Registered Public Accounting Firm Peoples Federal Bancshares, Inc. Brighton, Massachusetts We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of Peoples Federal Bancshares, Inc. of our report dated November 20, 2009, relating to the consolidated financial statements of Peoples Federal MHC and subsidiary appearing in the Company’s Prospectus constituting a part of the Registration Statement on Form S-1 (No. 333-165525). /s/ SHATSWELL, MacLEOD & COMPANY, P.C. SHATSWELL, MacLEOD & COMPANY, P.C. West Peabody, Massachusetts December 23, 2010 83 PINE STREET ● WEST PEABODY, MASSACHUSETTS 01960-3635 ● TELEPHONE (978) 535-0206 ● FACSIMILE (978) 535-9908 smc@shatswell.com www.shatswell.com
